Opinion,
Me. Chief Justice Paxson :
We may throw out of this case the question of jurisdiction, and also the right of the administrator of a deceased member of an Odd Fellows lodge, to sue for benefits which had accrued *323to his intestate prior to his death. Upon the merits, the plaintiff has no case.
William F. Caldwell, whose administratrix filed this bill, became a member of the Mechanics Lodge of Odd Fellows in 1863. He died in 1889. In 1872, he was afflicted with paralysis, and was practically helpless the balance of his life. His condition entitled him to sick benefits, and he received them until March, 1874, when the sum of two hundred dollars was advanced by the lodge, to establish him in a little store. There was no evidence that he gave the lodge a formal release at that time, but it is distinctly found by the master that he never claimed his sick benefits thereafter. He says: “ William F. Caldwell never presented a claim for the benefits in question during his lifetime. No person legally entitled to receive such benefits ever presented a claim therefor to the lodge after his death.” More than this, the master has found that both in 1885 and 1886 Mr. Caldwell was reported sick to the lodge, and, when visited by the members of the relief committee, he declared to them that he was not a beneficiary of the lodge, and requested them to discontinue their visits. When he died in 1889, the usual funeral benefits were paid to his family, from which fact the master argues that the obligation of the lodge still continued, to pay the sick benefits. It is true, by the laws of the order funeral benefits are payable only to such members as are entitled to weekly benefits, but it does not follow that, because a member is entitled to weekly benefits, any such benefits are due to him. The learned master says: “ After November 13, 1886, I find no evidence that W. F. Caldwell ever declined to receive benefits, or made any declaration that he was not a beneficiary, or that he did not desire the relief committee to visit him.” Upon this state of facts, the master constructs a theory that from 1886 to his death in 1889, Mr. Caldwell was entitled to benefits; yet his condition had not changed in any respect from what it had been in 1874, when his store was started with the help of the lodge, since which time he had neither received nor claimed benefits down to 1885 and 1886, when he expressly declined to receive them.
After Caldwell’s death, his administratrix filed this bill, claiming the sum of $4,722, as weekly benefits from 1874. The master and the court below entered a decree in her favor *324for $774, with interest from May 7, 1889. From this decree the defendants appealed. To reach this conclusion the master has wholly ignored the constitution and by-laws of the lodge, and the laws of the order of which Caldwell was a member. That they were binding upon him while living, is so plain that I need not stop to cite authority. That they were binding upon his administratrix and his family after his death, is equally clear. It is provided by article IV., § 4, of the constitution of the order, that “ benefits shall not be allowed to members residing within visiting limits of the lodge, until after they have been reported sick or disabled, to the lodge or to the relief committee.” Section 175, Pennsylvania Digest of the Laws of the United Order of Odd Fellows, provides: “ A brother who, when sick or disabled, neglects or refuses to make application for benefits, as required by the by-laws of his lodge, unless prevented by unavoidable circumstances, forfeits his claim thereto.” This is sufficient. The proposition that a sick member of a lodge, who is visited by the relief committee, and declines to be reported as sick, and further declares he is not entitled to benefits, may, years afterward, without any change in his condition, recover arrearages of weekly benefits for all that time, cannot be sustained. Much less, when he has made no such claim, can his representatives do so after his death.
The decree is reversed, and the bill dismissed at the costs of the appellee.